         Case 1:19-cv-10838-KPF Document 18 Filed 07/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BOARD OF TRUSTEES OF THE
PERISHABLE FOOD INDUSTRY
PENSION FUND,

                          Plaintiff,               19 Civ. 10838 (KPF)

                   -v.-                                  ORDER

CITY PRODUCE, OPERATING CORP.,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      There is currently a post-fact discovery conference scheduled in this

matter for July 22, 2020. Given the ongoing pandemic, the Court believes it

wise for the conference to proceed by telephone. Accordingly, the Court

ORDERS that the parties appear for the July 22, 2020 conference

telephonically. The dial-in information is as follows: At 10:00 a.m. the parties

will dial (888) 363-4749 and enter access code 5123533. Please note, the

conference will not be available prior to 10:00 a.m. The Court also reminds the

parties that the joint letter foreseen by the Case Management Plan (Dkt. #14),

is due today.

      SO ORDERED.

Dated:       July 16, 2020
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
